DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Reference 1: Ogatakan (JP 2013-58584)
Regarding claim 1, Ogatakan teaches a semiconductor device in fig. 8 comprising: 
a substrate (refer to 1s) including two element regions (refer to transistors Qn and Qp)  that extend in a first direction (refer to horizontal direct that parallel to an upper surface of the substrate 1s) parallel to a surface of the substrate and are adjacent to each other in a second direction (refer to direction pointed inward on the upper surface of the substrate) crossing the first direction; 
an interconnection layer (refer to M1) provided above the substrate;
 	an insulator (refer to 5) provided between the substrate and the interconnection layer; and 
a plug (refer to source/drain plugs of each transistors) extending in the second direction and in a third direction (refer to the vertical direction from extending from the upper surface of the substrate to interconnection layer M1) crossing the first and second directions in the insulator, provided on each of the element regions, and electrically connected to the element regions (refer to transistors Qn and Qp) and the interconnection layer (M1).  
	Ogatakan does not teach “an isolation provided between the first element region and the second element region” and “a plug extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on the first element region, the isolation region, and the second element region, electrically connecting the first element region and the second element region to the interconnection layer, and electrically connecting the first element region to the second element region”.
Regarding claim 12, Ogatakan teaches a method of manufacturing a semiconductor device in fig. 8, comprising:
 	forming, in a substrate (1s), two element regions (refer to transistors Qn and Qp) that extend in a first direction parallel to a surface of the substrate and are adjacent to each other in a second direction crossing the first direction; 
forming an insulator (refer to 5) on the substrate (1s); 20 
forming an interconnection layer (refer to M1) on the insulator; and 
forming a plug (refer to source/drain plugs of Qn and Qp) extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on each of the element regions, and electrically connected to the element regions and the interconnection layer (see fig. 8 and claim 1’s rejection above).  
Ogatakan does not teach “and an isolation provided between the first element region and the second element region” and “forming a plug extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on each-of the first element region, the isolation region, and the second element region, electrically connecting the first element region and the second element region to the interconnection laver, and electrically connecting the first element region to the second element region”.

Claims 1,2,4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “… and an isolation provided between the first element region and the second element region,…; a plug extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on the first element region, the isolation region, and the second element region, electrically connecting the first element
region and the second element region to the interconnection layer, and electrically connecting the first element region to the second element region” in combination of all of the limitations of claim 1. Claims 2 and 4-11 include all of the limitations of claim 1.
	Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device comprising: “… and an isolation provided between the first element region and the second element region,…; forming a plug extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on each-of the first element region, the isolation region, and the second element region, electrically connecting the first element region and the second element region to the interconnection laver, and electrically connecting the first element region to the second element region” in combination of all of the limitations of claim 12. Claims 13,15-20 include all of the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818